Exhibit p(iii) under Form N-1A Exhibit 99 under Item 601/Reg. S-K Federated Investors, Inc. Code of Ethics for Access Persons Effective 1/01/2005 (As Revised 1/26/2005 and 8/19/2005) Table of Contents Page 1 RESPONSIBILITIES 2 1.1GeneralPrinciples2 1.2Compliance with this Code is a condition of employment 3 1.3Personal Responsibility 4 1.4Perceived ambiguity shall not excuse violations 4 1.5Preclearance does not protect wrongdoing 4 2 REPORTING REQUIREMENTS 4 2.1Initial Reporting Requirements 4 2.2Quarterly Reporting Requirements 5 2.3Annual Reporting Requirements 6 2.4Independent Directors 7 2.5Non-Federated Officers of Federated Funds or Proprietary Client Funds 7 2.6Access Persons Acknowledgments of Receipt of Code of Ethics andAmendments 8 3 PRECLEARANCE REQUIREMENTS 9 3.1Preclearance of Trades 9 3.2Duration and Revocation 9 3.3Preclearance Does Not Protect Wrongdoing 9 3.4Options, Futures and/or Short Selling by Investment Personnel 9 3.5Exceptions 9 3.6Exception Procedure for Employee Stock Options of a Previous Employer 10 4 EXEMPT TRANSACTIONS 11 4.1Exempt Securities 11 4.2Discretionary Accounts 12 5 PROHIBITIONS AND RESTRICTIONS 12 5.1General Prohibitions12 5.2Initial Public Offerings (or IPOs) are Prohibited 13 5.3Private Placements Require Prior Compliance Approval 14 5.4Prohibition of Short-Term Profits – 60-Day Rule – Individual Securities 14 5.5Minimum Holding Period – Designated Federated Funds 14 5.6Prohibition on Insider Trading 15 5.7Disclosure or Misuse of Fund Information 15 5.8Blackout - Recommendations / Restricted List 16 5.9Blackout - Fund Trades 16 5.10 Prior Knowledge 16 5.11De Minimis Exceptions 17 5.12Serving on Boards of Directors 17 5.13Excessive Trading and Market Timing 19 5.14Independent Directors 19 5.15Restrictions on Investment Clubs 20 5.16Disclosure of Personal Interests 20 6 PROHIBITIONS ON GIVING / RECEIVING GIFTS; POLITICAL AND CHARITABLE CONTRIBUTIONS 21 7 REVIEW, REPORTING, EDUCATION AND SANCTIONS 22 7.1Management Review of Investment Personnel’ s Trading Activity 22 7.2Compliance Review of Reports and Trading Activity, and this Code of Ethics 22 7.3Self-discovery and Reporting 23 7.4Education 23 7.5Sanctions 24 7.6Factors For Consideration 24 7.7Reporting of Violations 24 8 DEFINITIONS 24 8.11933
